        Case 1:20-cv-03650-KPF Document 55 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEAN AZOR-EL,

                            Plaintiff,

                     -v.-

NEW YORK CITY DEPARTMENT OF                             20 Civ. 3650 (KPF)
CORRECTION; KISA SMALLS, WARDEN,
                                                              ORDER
NORTH INFIRMARY COMMAND, NEW
YORK CITY DEPARTMENT OF
CORRECTION; CITY OF NEW YORK; NEW
YORK STATE DIVISION OF PAROLE,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court has received Plaintiff Jean Azor-El’s amended complaint, filed

pro se, dated November 12, 2020, and docketed on November 24, 2020. (Dkt.

#52). Plaintiff’s pro se amended complaint is hereby DISMISSED without

prejudice because the claims asserted therein are unrelated to the consolidated

action. Plaintiff’s counsel is directed to deliver a copy of this Order to Plaintiff.

      SO ORDERED.

Dated: December 1, 2020
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge
